               Case 19-21901-LMI        Doc 45     Filed 03/06/20     Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:
 SUZANA GIMENEZ DELLA TORRE,                       Case No. 19-21901-LMI
                                                   Chapter 7
      Debtor.
 __________________________________/

                   TRUSTEE’S OBJECTION TO DEBTOR’S CLAIMED
                    EXEMPTIONS AND MOTION FOR TURNOVER

       MARCIA T. DUNN, the successor Chapter 7 Trustee (the “Trustee”) of the bankruptcy

estate of SUZANA GIMENEZ DELLA TORRE (the “Debtor”), by and through undersigned

counsel, pursuant to Federal Rule of Bankruptcy Procedure 4003 and 11 U.S.C. §§ 522(b)(3)(A),

541, 542, and 548(e), files this Objection to the Debtors’ Claimed Exemptions (the “Objection”)

and Motion for Turnover (“Motion”), and in support states as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This Motion is a core matter pursuant to 28 U.S.C. § 157(b)(2)(A), (E) & (O). Venue is proper in

this District pursuant to 28 U.S.C. § 1409.

                                        BACKGROUND

       2.      Prior to the Petition Date (as defined below), on September 27, 2015, the Debtor,

through her entity/former entity Della Torre Wellness & Skin Care, Inc., filed suit against Orgreen

Salon & Spa, LLC (“Lawsuit”). Jasmine Do, the owner of Orgreen Salon & Spa, LLC, filed a

counterclaim against the Debtor individually for breach of contract, fraud in the inducement, and

negligent misrepresentation.
                Case 19-21901-LMI       Doc 45       Filed 03/06/20   Page 2 of 8




        3.      The Lawsuit was set for the September 23, 2019 through November 29, 2019 trial

calendar. Attached hereto as Exhibit 1 is a true and correct copy of the Order Setting Jury Trial

and Directing Pretrial and Mediation Procedures.

        4.      On September 5, 2019 (the “Petition Date”), the Debtor commenced the instant

bankruptcy case with the filing of a voluntary petition for relief under Chapter 7, Title 11 of the

United States Code (the “Bankruptcy Code”).

        5.      Marcia T. Dunn was appointed as the Chapter 7 Trustee of the Debtor’s bankruptcy

estate (the “Estate”).

        6.      The Debtor’s First Meeting of Creditors pursuant to 11 U.S.C. § 341 (the “First

Meeting”) was originally scheduled for October 10, 2019, continued to November 14, 2019 [D.E.

26], and was held and concluded [D.E. 31].

        7.      The original deadline to file an objection to the Debtor’s claimed exemptions was

December 16, 2019.

        8.      On February 7, 2020, Trustee filed and served a second agreed ex-parte motion

seeking to extend the deadline for the Trustee to object to exemptions [D.E. 41] and the Court

entered an order extending the Trustee’s objection deadline to March 31, 2020 [D.E. 42].

Therefore, this Objection and Motion are timely.

                                   DEBTOR’S SCHEDULES

        9.      On October 2, 2019, the Debtor filed her initial Schedules [D.E. 17]. On November

22, 2019, the Debtor filed Amended Schedules [D.E. 35] valuing the following personal property

under Amended Schedule A/B (the “Personal Property”) and claiming certain personal property

exempt under Schedule C (Schedule C was not amended):




                                                 2
                Case 19-21901-LMI           Doc 45       Filed 03/06/20     Page 3 of 8




                                                                                         AMOUNT
    SCHEDULE                                                    SCHEDULED
                              DESCRIPTION                                                CLAIMED
    A/B – LINE                                                    VALUE
                                                                                         EXEMPT
         6         Household goods and furnishings                      $4,675.00             $675.00
         7         Electronics                                            $250.00             $250.00
        12         Jewelry                                                $100.00              $75.00
       17.1        Bank of America Savings Account                        $620.00         Not Claimed
                   x2038                                                                      Exempt
       17.2        Acorns Investment (account)                            $218.00         Not Claimed
                                                                                              Exempt
       17.3        Bank of America Checking Account                       $675.47         Not Claimed
                   x2003                                                                      Exempt
       17.4        Bank of America Checking Account                       $197.29         Not Claimed
                   x2038                                                                      Exempt
       17.5        Bank of America Checking Account                       $154.60         Not Claimed
                   x5417                                                                      Exempt
       17.6        Bank of America Checking Account                         $0.00         Not Claimed
                   x3664 (claiming daughter’s bank                                            Exempt
                   account)
    TOTALS:                                                             $6,890.36             $1,000.00


        10.     Debtor’s Schedule A [D.E. 17] values her home at $120,000.00 (the “Real

Property”). Debtor’s Amended Schedule A [D.E. 35] values the Real Property at $250,000.00.

Debtor schedules no secure debt on the Real Property. Under Schedule C [D.E. 17], the Debtor

appears to claim the Real Property exempt pursuant to Fla. Const. art. X, § 4(a)(1) and Fla. Stat.

Ann. §§ 222.01 and 222.02 at “100% of fair market value, up to any applicable statutory limit.”

        11.     The Real Property is owned by the “Suzana Gimenez Della Torre Trustee of The

Suzana Giminez Della Torre Family Revocable Living Trust dated June 27, 2011” (the “SDT

Trust”). The Debtor fails to disclose her interest in the SDT Trust. Attached hereto as Exhibit

2 is a true and correct copy of the SDT Trust agreement. The SDT Trust may have been amended

on or around August 7, 2019 - merely twenty-nine (29) days before the Petition Date 1 - by the




1
 Upon information and belief, the Debtor’s CMA Account is now titled as follows: “SUZANA GIMENEZ DELLA
TORRE, TTEE U/A DTD 08/07/2019.” To date, the Trustee has not received any document evidencing an amendment
dated August 7, 2019.

                                                     3
                 Case 19-21901-LMI        Doc 45       Filed 03/06/20   Page 4 of 8




“SUZANA GIMENEZ DELLA TORRE, TTEE U/A DTD 08/07/2019” (the “August 2019 Trust”)

or this may be an entirely new trust created by the Debtor merely twenty-nine (29) days before the

Petition Date.

       12.       The Debtor fails to disclose the August 2019 Trust.

       13.       The Debtor, wholly, fails to disclose the ownership of clothing, shoes, and/or

accessories under the initial Schedule B and the Amended Schedule B, Item 11 [D.E. 35].

       14.       The Debtor’s Amended Schedule B, Item 17 [D.E. 35] lists five (5) financial

accounts with a total of $1,865.36. However, in the ninety (90) days before bankruptcy, the Debtor

withdrew approximately $8,874.00.

       15.       Further, the Debtor fails to disclose her ownership in a financial account held at

Merrill Lynch numbered x2T95 (the “CMA Account”).

       16.       On August 30, 2019, the CMA Account balance was $55,182.28 and in the name

of “MS SUZANA GIMENEZ DELLA TORRE.” Attached hereto as Exhibit 3 is a true and correct

copy of the August 30, 2019 CMA account statement.

       17.       On September 30, 2019, the CMA Account balance was $53,724.56 and in the

name of “SUZANA GIMENEZ DELLA TORRE, TTEE U/A DTD 08/07/2019.” Attached hereto

as Exhibit 4 is a true and correct copy of the September 30, 2019 CMA account statement.

       18.       The Debtor fails to disclose the SDT Trust and fails to disclose the transfer of the

funds from the Debtor individually to “SUZANA GIMENEZ DELLA TORRE, TTEE U/A DTD

08/07/2019.” Again, to date, the Debtor has failed to produce any document demonstrating the

August 2019 Trust.

       19.       The Debtor fails to disclose any tax refund, including her 2019 tax refund.




                                                   4
               Case 19-21901-LMI         Doc 45       Filed 03/06/20   Page 5 of 8




                                           ARGUMENT

                                       General Objections

       20.     The bankruptcy estate formed upon the filing of a Chapter 7 action comprises “all

legal or equitable interests of the debtor in property as of the commencement of the case.” 11

U.S.C. § 541(a)(1). The scope of the estate is broad and includes both tangible and intangible

property. See United States v. Whiting Pools, Inc., 462 U.S. 198, 204–05 (1983).

       21.     The Trustee objects to the Debtor’s claimed exemption of all personal property, to

the extent that the actual fair market value of said property as of the Petition Date, when combined

with the Debtor’s other non-exempt assets, causes the Debtor to exceed the available $1,000.00

per person personal property exemption under Fla. Const. art. X, § 4(a)(2), or to the extent that

any claimed property was converted from non-exempt assets in derogation of Fla. Stat. §§ 222.29

and 222.30, or any other applicable law.


                               Specific Objection to CMA Account

       22.     While not claimed as exempt, but to the extent necessary, the Trustee is objects to

the CMA account as exempt.

       23.     First, to the extent the CMA Account is held by either trust, such trusts are

revocable, the Debtor may pay to herself the principal of the SDT Trust to herself and may pay

herself the income of the SDT Trust to herself. Upon the filing of the Petition, the power of the

Debtor to revoke or amend the SDT Trust thus became property of the estate. See Askanase v.

Livingwell, Inc., 45 F.3d 103, 106 (5th Cir.1995) (“What comes to the bankruptcy estate is not

only the property in which debtor has an interest, but also, the powers the debtor can exercise for

its own benefit over property regardless of the title debtor may be acting under.”) (citation




                                                  5
               Case 19-21901-LMI          Doc 45       Filed 03/06/20   Page 6 of 8




omitted). To the extent the Trustee must object to any objection and revoke the trusts, the Trustee

specifically pleads same.

       24.     To the extent the SDT Trust has a valid spendthrift provision (it does not), when a

settlor creates a trust for her own benefit, rather than for the benefit of another, a spendthrift

provision will not protect assets. See In re Nichols, 434 B.R. 906, 909 (Bankr. M.D. Fla. 2010)

(citing In re Witlin, 640 F.2d 661, 663 (5th Cir. Unit B 1981) (holding, under Florida law on

spendthrift trusts, debtor's interest in his Keogh plan was not exempt from his bankruptcy estate

where the debtor was both the beneficiary and the settlor of the plan); Croom v. Ocala Plumbing

& Elec. Co., 62 Fla. 460, 57 So. 243, 244–45 (1911) (holding creditors could reach trust property,

despite presence of spendthrift clause, where the beneficiaries possessed absolute control over the

property). Here, the SDT Trust was clearly established solely for the benefit of the Debtor and the

transfer of the CMA Account within a month of bankruptcy to the SDT Trust was done to solely

benefit the Debtor.

       25.     Lastly, to the extent necessary, the Trustee objects to any claim exemption in the

SDT Trust under 11 U.S.C. § 548(e)(1). The Debtor transferred the CMA Account from her

individual name into the name of her one of her trusts with actual intent to hinder, delay, or defraud

creditors. The SDT Trust is on its face a self-settled trust and the CMA account was transferred to

the SDT Trust or the August 2019 Trust within 29 days of bankruptcy. The transfer to the SDT

Trust occurred on the eve of trial in the Lawsuit. Further, the Debtor has failed to provide any

documents relating to the amendment dated August 7, 2019.




                                                   6
                Case 19-21901-LMI         Doc 45       Filed 03/06/20   Page 7 of 8




                                             MOTION

        26.     As the personal property not claimed as exempt or over-exempt in paragraph 9

above, the Trustee seeks turnover of the of same pursuant to 11 U.S.C. § 542 (a), which states:


                Except as provided in subsection (c) or (d) of this section, an entity, other
                than a custodian, in possession, custody, or control, during the case, of
                property that the trustee may use, sell, or lease under section 363 of this
                title, or that the debtor may exempt under section 522 of this title, shall
                deliver to the trustee, and account for, such property or the value of such
                property, unless such property is of inconsequential value or benefit to the
                estate.

        27.     Again, to the extent the Trustee must object to any objection and revoke either trust,

the Trustee specifically pleads same and seeks turnover of the CMA Account.

        28.     Undersigned counsel conferred with Debtor’s counsel prior to filing this Motion.


                                  RESERVATION OF RIGHTS

        29.     The Trustee reserves the right to amend or supplement this filing at any time prior

to or at hearing.


        WHEREFORE, Marcia T. Dunn, as the duly appointed Chapter 7 Trustee of the

bankruptcy estate of SUZANA GIMENEZ DELLA TORRE, respectfully requests this Honorable

Court enter an Order: (1) sustaining the Objection and granting the Motion; (2) find the CMA

Account is non-exempt property of the estate; (3) directing the Debtor to immediately turnover

over to the Trustee the CMA Account and the other property listed herein; (4) granting such other

and further relief as the Court deems just and proper.

        Respectfully submitted this 6th day of March, 2020.




                                                   7
               Case 19-21901-LMI        Doc 45       Filed 03/06/20   Page 8 of 8




                                CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. mail on this

6th day of March, 2020, upon the Debtor and scheduled secured creditors:

 Suzana Gimenez Della Torre                                       Secured Creditors:
 2750 NE 183rd St., Apt. 302                                      None
 Aventura, FL 33160


       I CERTIFY that a true and correct copy of the foregoing was served via Notice of

Electronic Filing (CM/ECF) on this 6th day of March, 2020, upon all registered users in this case.

                                             DUNN LAW, P.A.
                                             Counsel for Marcia T. Dunn, Trustee
                                             66 West Flagler Street, Suite 400
                                             Miami, Florida 33130
                                             Tel: 786-433-3866
                                             Fax: 786-260-0269
                                             Barry.Turner@dunnlawpa.com

                                             By:      /s/ Barry S. Tuner
                                                      Barry S. Turner, Esq.
                                                      Florida Bar No. 85535




                                                 8
